Citation Nr: 1012934	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased, compensable disability 
rating for status-post fracture of the 3rd, 4th, and 5th 
fingers of the right (dominant) hand.

2.  Entitlement to service connection for residuals of a 
head injury.

3.  Entitlement to service connection for a left ankle 
disability with skin irritation, including as secondary to 
Agent Orange exposure.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
intervertebral disc syndrome of the cervical spine, status-
post C4-5-6 fusion.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
eczema of the right ankle and thigh.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.

7.  Entitlement to service connection for low back 
disability, including status-post lumbar laminectomy with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to August 
1975.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Department of Veterans Affairs (VA) RO in Reno, Nevada.    

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
claims.  So, regrettably, these claims are being remanded to 
the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.



REMAND

The Veteran's claims of entitlement to service connection 
for intervertebral disc syndrome of the cervical spine, 
eczema of the right ankle and thigh, and residuals of a 
right ankle injury were variously denied by the RO in 
January 1988, January 2003 and March 2005 rating decisions.  
No appeal was taken from those determinations, and they are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Although the 
Veteran's claim for service connection for low back 
disability was developed on the basis of a final prior 
decision, a review of the record does not show that he 
received a notice as to that specific issue when the 
aforementioned rating actions were decided.  Consequently, 
that issue is recharacterized on the title page of this 
decision and it will be decided on a de novo basis.  

The preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 
(Fed. Cir. 1996).  Therefore, the initial question before 
the Board remains whether new and material evidence has been 
presented to reopen the claims that have become final.

In this regard, the Board notes that, the October 2006 VCAA 
letter did not adequately inform the Veteran of the 
information and evidence necessary to substantiate his 
petitions to reopen previously denied claims.  Specifically, 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim 
to reopen, the Secretary must look at the bases for the 
denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" evidence 
would include (1) evidence on an element where the claimant 
initially failed to submit any competent evidence; (2) 
evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

In this light, the October 2006 VCAA notification letter 
sent to the Veteran provided inadequate notice.  The VCAA 
letter did not inform the Veteran that new and material 
evidence, pursuant to the revised version of 38 C.F.R. 
§ 3.156(a), could be submitted to reopen his claims.  
Moreover, the letter did not indicate what type of evidence 
would qualify as "new" evidence or specifically inform the 
Veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  The VCAA notification letter must inform 
the Veteran that, in order to reopen his claims, he must 
show that his intervertebral disc syndrome of the cervical 
spine, eczema of the right ankle and thigh, and residuals of 
a right ankle injury were incurred during service, as well 
as that he had a current diagnosis of such disabilities.

In view of the foregoing, the Board finds that the 
aforementioned claims must be remanded for compliance with 
the VCAA and recent case law.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of the information or 
evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error).  

The Board notes that the Veteran and his representative, at 
his May 2009 hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, as well as in additional written 
statements, assert that the Veteran's service-connected 
status-post fracture of the 3rd, 4th, and 5th fingers of the 
right (dominant) hand is worse than currently evaluated.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this 
regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
acknowledges that the Veteran was most recently afforded a 
VA examination in April 2007.  A copy of the examination 
report is associated with his claims file.  Nevertheless, 
the Veteran and his representative indicate that this 
disability continues to require treatment and has worsened 
since the previous evaluation.  As such, in order to 
effectively evaluate the Veteran's service-connected status-
post fracture of the 3rd, 4th, and 5th fingers of the right 
(dominant) hand, more recent objective characterizations of 
this condition and its associated symptomatology is 
required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where the veteran is appealing the rating for an already 
established service-connected condition, his present level 
of disability is of primary concern).  

The Board also notes that the Veteran has not yet been 
provided with VA examinations which address whether the 
Veteran's claimed residuals of a head injury and left ankle 
disability, including as secondary to Agent Orange exposure, 
are related to his service.  In this regard, the Board 
acknowledges that the Veteran's service treatment records do 
not show a head injury or left ankle disability.  
Nevertheless, the Board notes that the Veteran claims that, 
even absent an acute event or injury during service, his 
Agent Orange exposure during service caused his left ankle 
disability.  He also claims that his residuals of a head 
injury were caused by repeatedly hitting his head while 
riding in a tank while serving in his military occupation 
specialty of armored crewman.  38 C.F.R. § 3.303.  The Board 
acknowledges that the Veteran provided lay statements 
attesting to continuity of symptomatology in the years 
following his military service.  However, there must still 
be medical evidence etiologically linking the Veteran's 
current residuals of a head injury and left ankle 
disability, if any, to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always 
free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Accordingly, the Board finds that the Veteran 
should be afforded a VA examination in order to determine 
nature and etiology of the Veteran's current residuals of a 
head injury and left ankle disability, if any.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has 
an affirmative duty to obtain an examination of the claimant 
at VA health-care facilities if the evidence of record does 
not contain adequate evidence to decide a claim).  
As to exposure to Agent Orange, the Veteran testified under 
oath at his May 2009 hearing that he served in a tank as 
gunnery in Saigon, Vietnam from January 1975 to August 1975.  
Hearing transcript, page 8.  His DD Form 214 contains a 
remarks section in which Germany is noted; there is no 
reference to decorations, awards or medals or any other 
indicator involving Vietnam.  A request for the Veteran's 
service personnel records should be made.  
At his hearing, the Veteran also stated that he was not 
working and that he received disability benefits from the 
Social Security Administration (SSA).  He testified that the 
benefits began in 1986 on account of a low back disability.  
Hearing transcript, pages 17-18.  A copy of the SSA decision 
and all underlying records should be obtained and associated 
with the claims file.  
    
Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. § 3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is necessary 
to reopen his previously denied claims of 
entitlement to service connection for 
intervertebral disc syndrome of the 
cervical spine, eczema of the right ankle 
and thigh, and residuals of a right ankle 
injury, in compliance with the current 
version of 38 C.F.R. § 3.156(a) and the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006)); (b) inform him of the information 
and evidence that VA will seek to provide; 
(c) inform him of the information and 
evidence he is expected to provide; 
and (d) request that he provide any 
evidence in his possession pertaining to 
his claim to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).  

In particular, the Veteran must be 
apprised of the basis for the prior final 
denials, including evidence of in-service 
incurrence of intervertebral disc syndrome 
of the cervical spine, eczema of the right 
ankle and thigh, and residuals of a right 
ankle injury and a diagnosis of a current 
intervertebral disc syndrome of the 
cervical spine, eczema of the right ankle 
and thigh, and residuals of a right ankle 
injury, and informed of what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection for intervertebral disc 
syndrome of the cervical spine, eczema of 
the right ankle and thigh, and residuals 
of a right ankle injury that were found 
insufficient in the previous denials.

2.  Request the Veteran's service personnel 
records.  After a review of those records 
in conjunction with the other evidence of 
record, make a determination regarding 
whether the Veteran had service in Vietnam.   

3.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim. 

4.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected status-post fracture of 
the 3rd, 4th, and 5th fingers of the right 
(dominant) hand.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a copy of this remand, and he or 
she is asked to indicate that he or she has 
reviewed the claims folder.  

The examiner must identify the specific 
manifestations of his status-post fracture 
of the 3rd, 4th, and 5th fingers of the right 
(dominant) hand.  The examiner also should 
comment on the Veteran's current level of 
social and occupational impairment and 
functioning due to his status-post fracture 
of the 3rd, 4th, and 5th fingers of the right 
(dominant) hand.  The examiner should state 
whether any of the service-connected 
fingers are ankylosed and such ankylosis 
should be fully described.   

The examiner should review the results of 
any testing prior to completion of the 
report and should detail the Veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

5.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and etiology of his residuals of a 
head injury, if any.  The examiner should 
identify any residuals of a head injury and 
provide an opinion as to  whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his current 
residuals of a head injury are related to 
his service in the military, to include any 
alleged injuries during his period of 
military service.  To assist in making this 
important determination, the designated 
examiner must review the claims file.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.    

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his left ankle disability, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that any current left ankle 
disability, to include skin 
irritation/disorder, is related to his 
service in the military, to include any 
Agent Orange exposure during his period of 
military service, if appropriate.  To 
assist in making this important 
determination, the designated examiner must 
review the claims file.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  

7.  Then, after any other development deemed 
necessary is accomplished, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case (SSOC), 
including any evidence obtained as a result 
of this remand.  If the claims on appeal 
remain denied, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to afford the Veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


